Name: Decision of the EEA Joint Committee No 51/96 of 4 October 1996 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: plant product;  deterioration of the environment;  European construction;  health
 Date Published: 1997-01-23

 23.1.1997 EN Official Journal of the European Communities L 21/6 DECISION OF THE EEA JOINT COMMITTEE No 51/96 of 4 October 1996 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting that Agreement, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 26/96 (1), Whereas Council Directive 95/38/EC of 17 July 1995 amending Annexes I and II to Directive 90/642/EEC on the fixing of maximum levels for pesticide residues in and on certain products of plant origin, including fruit and vegetables, and providing for the establishment of a list of maximum levels (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indent shall be added in point 54 (Council Directive 90/642/EEC) in Chapter XII of Annex II to the Agreement:  395 L 0038: Council Directive 95/38/EC of 17 July 1995 (OJ No L 167, 22. 8. 1995, p. 14). Article 2 The Texts of Directive 95/38/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 November 1996, provided that all the notifications pursuant to Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA section of and in the EEA Supplement to the Official Journal of the European Communities. Done at Brussels, 4 October 1996. For the EEA Joint Committee The President H. HAFSTEIN (1) OJ No L 186, 25. 7. 1996, p. 78. (2) OJ No L 197, 22. 8. 1995, p. 14.